DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 20150349542).
 	With respect to claim 1, figures 1-16 discloses a power transmitter (1) comprising: a transmitter coil (2), wherein the transmitter coil is configured to generate a power transfer signal; a driver (10), wherein the driver is configured to generate a drive signal for the transmitter coil (2), wherein the driver (10) is configured to, during a power transfer phase, generate the drive signal to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; a test coil (11) wherein the test coil is configured to generate an electromagnetic test signal; a test generator (12), wherein the test generator is configured to generate a test drive signal for the test coil (11) to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; a foreign object detector (13), wherein the foreign object detector is configured to perform a foreign object detection test in response to a measured parameter for the test drive signal during the one or more foreign object detection time 
 	With respect to claim 2, figure 1 discloses the power transmitter (1) of claim 1, further comprising a receiver (3), wherein the receiver is configured to receive messages from a power receiver
(4), wherein the adapter (fig 7; element 44) circuit is configured to determine the test drive signal parameter value in response to a message received from the power receiver (4).
 	With respect to claim 3, figure 1 discloses the power transmitter (1) of claim 2 wherein the adapter circuit (44) is configured to determine the test drive parameter value ([0071] use of varying frequency with which oscillator is driven) in response to a varying property of the varying test drive signal at a time indicated by the message received from the power receiver (4).
With respect to claim 4, figure discloses the power transmitter (1) of claim 1 wherein the adapter circuit (44) is configured to measure a signal property of the test drive signal when varying the test drive signal; wherein the adapter circuit is configured to determine the test drive signal parameter value in response to the signal property.

 	With respect to claim 6, figure discloses the power transmitter (1) of claim 5 wherein the adapter circuit (44) is configured to determine the test drive signal parameter value in response to a value of the test drive parameter when detecting a change in the rate of change of the signal property.
 	With respect to claim 7, figure discloses the power transmitter of claim 1, wherein the signal property of the test drive signal is a current or voltage of the test drive signal and the test drive signal parameter value is a frequency (varying frequency) of the test drive signal.
 	With respect to claim 8, figure discloses the power transmitter of claim 1 wherein the test generator (12) comprises a full bridge switch output circuit (shown figure 3), wherein the test generator is configured to generate the test drive signal, wherein the test generator (12) is configured to change an operating mode for the full bridge switch output circuit from a full bridge operational mode during at least one of the power transfer time interval to a half bridge operational mode during at least one foreign object detection time interval.
 	With respect to claim 9, figure discloses the power transmitter (1) of claim 1, wherein the adapter circuit (44) is configured to determine the test drive signal parameter value in response to a value of a property of the varying test drive signal for which it is detected that circuitry of the power receiver (4) begins to extract power from the test drive signal.
 	With respect to claim 10, figure discloses the power transmitter (1) of claim 1 wherein a single coil forms both the transmitter coil (2) and the test coil (11).
 	With respect to claim 11, figure discloses the power transmitter (11) of claim 10, wherein the test drive generator (12) is configured to gradually change a signal property of the test drive signal from an initial value to the test drive signal parameter value during an initial time interval of at least one a 
 	With respect to claim 12, figure discloses a wireless power transfer system comprising: a power receiver (4), the power receiver comprising: a power receiving coil, wherein the power receiving coil is configured to extract power from a power transfer signal; and a message transmitter; and a power transmitter (1) the power transmitter (1) comprising: a transmitter coil (2), wherein the transmitter coil is configured to generate the power transfer signal; a driver (10) wherein the driver is configured to generate a drive signal for the transmitter coil (2), wherein the driver (10) is configured to, during a power transfer phase, generate the drive signal to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; a test coil (11), wherein the test coil is configured to generate an electromagnetic test signal; a test generator (12), wherein the test generator is configured to generate a test drive signal for the test coil (11) to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; a foreign object detector (13), wherein the foreign object detector is configured to perform a foreign object detection test in response to a measured parameter for the test drive signal during one or more the foreign object detection time intervals; an adapter circuit(44), wherein the adaptor circuit is configured to control the test generator (12) to generate a varying test drive signal for the test coil (11) during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude of the test drive signal, wherein the adaptor circuit is configured to determine a test drive signal parameter value in response to the varying test drive signal and wherein the test drive parameter value is a value of at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude; and a memory circuit (14), wherein the memory circuit is configured to store the test drive signal parameter value; and wherein the test generator (12) is 
 	With respect to claim 13, figure discloses the wireless power transfer system of claim 12 wherein the operational criterion comprises a requirement that a circuit of the power receiver (4) begins to extract power from the power transfer signal.
 	With respect to claim 14, figure discloses a method for a power transmitter (101) to provide power to a power receiver (4) via a power transfer signal wherein the power transmitter (1) comprises a transmitter coil (2) and a test coil (11), the method comprising: generating, a drive signal for the transmitter coil (2) during a power transfer phase so as to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; generating a test drive signal for the test coil (11) so as to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; performing a foreign object detection test in response to a measured parameter for the test drive signal during the one or more foreign object detection time intervals; controlling a test generator (12) to generate a varying test drive signal for the test coil (11) during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude of the test drive signal, determining a test drive signal parameter value in response to the varying test drive signal, wherein the test drive parameter value is a value of at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude; storing the test drive signal parameter value; and during at least one foreign object detection time interval, retrieving the test drive signal parameter 
 	With respect to claim 15, figure discloses a method for operating a wireless power transfer system, the power system comprising a power receiver (4) and a power transmitter (1), wherein the power transmitter transfers power to the power receiver (4) via an inductive power transfer signal wherein the power transmitter (1) comprises a transmitter coil (2) and a test coil (11) ; the method comprising: generating, using the transmitter, a drive signal for the transmitter coil (2) during a power transfer phase so as to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; generating, using the transmitter, a test drive signal for the test coil (11) so as to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; performing, using the transmitter, a foreign object detection test in response to a measured parameter for the test drive signal during one or more the foreign object detection time intervals; controlling a test generator (12) using the transmitter to generate a varying test drive signal for the test coil (11) during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude of the test drive signal, determining, using the transmitter, a test drive signal parameter value in response to the varying test drive signal, wherein the test drive parameter value is a value of at least one of a frequency, voltage, current, duty cycle, signal level, or amplitude; storing the test drive signal parameter value in the transmitter; and during at least one foreign object detection time interval retrieving, from the memory (14) , the test drive signal parameter value and setting a signal property of the test drive signal in response to the test drive signal parameter value; transmitting a message to the power transmitter from the power receiver in response to a detection of an operational criterion, wherein the operational criterion is me during the adaptation time interval.

 	With respect to claim 17, figure discloses method of claim 16, further comprising determining the test drive signal parameter value in response to a varying property of the varying test drive signal at a time indicated by the message (via determination circuit) received from the power receiver.
 	With respect to claim 18, figure 2 discloses method of claim 14, further comprising: measuring a signal property (via 13 figure 7) of the test drive signal when varying the test drive signal; and determining the test drive signal parameter value in response to the signal property.
 	With respect to claim 19, figure 2 discloses method of claim 18, further comprising determining the test drive signal parameter (via determination circuit) value in response to a rate of change of the signal property.
 	With respect to claim 20, figure discloses method of claim 19, further comprising determining (via 44) the test drive signal parameter value in response to a value of the test drive parameter when detecting a change in the rate of change of the signal property.

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive.
Applicant argues that Yamamoto fails to disclose wherein the test generator (12) is configured to set a signal property (specification [0011] discloses the oscillator generate second AC power smaller than the first AC power and transmits the second AC power to the first resonator via third resonator) of the test drive signal during at least one foreign object detection time interval based on the test drive signal parameter value ([0012] a foreign substance detector that determines whether or not a foreign substance is present between the first resonator and the third resonator based on a physical quantity in the third resonator that changes according to the second AC power;), the Examiner disagrees.
trigger signal for starting the processing to the power-transmission control circuit 15 and the oscillator circuit 12.) As shown above the trigger signal is the varying test drive signal that starts the process of determining a test drive signal parameter value, referred to above as physical quantity.) The physical quantity changes according to the second AC power, where above we see the second AC power is generated by the oscillator.  Thus Yamato discloses the utilization of the adapter circuit (44) to generate a varying test drive signal (trigger signal) and determine a test drive signal parameter value (physical quantity) in response to the varying test drive signal (trigger signal produced by the oscillator).  Thus the Yamamoto reference meets the functionality recited in the claims. Furthermore the oscillator of Yamamoto is configured to set a signal property (the signal property being the physical quantity changing according to AC power which is generated by the oscillator) in response to the test drive signal (trigger) parameter value (physical quantity).
 	With respect to claims 12 and 15, similarly as above the message transmitter or determination circuit in that the trigger signal is a message that is transmitted.
	With respect to applicant’s argument concerning the foreign object detection process itself, the Examiner disagrees.  Applicant argues that Yamamoto does not disclose adapting the foreign object detection process itself, but rather, is concerned with continuing power transfer in the presence of a foreign object. The detection of the foreign object is implicit in and runs parallel with the wireless transmission system. Essentially, the foreign object detection system, though not the main crux of the invention in Yamamoto, cannot be divorced from the transmission system in that [0049] in order to prevent overheating of a foreign substance, the present inventors have considered repeating, after the power transmission apparatus starts power transmission, a foreign-substance sensing period in which foreign-substance sensing is performed and a power transmission period in which power transmission is .  

Conclusion

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                       
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842